     Case 3:21-cv-00345-L-AHG Document 32 Filed 08/23/21 PageID.471 Page 1 of 3



 1     J. Michael Hennigan (SBN 59491)
       jhennigan@mckoolsmithennigan.com
 2     Kirk D. Dillman, (SBN 110486)
       kdillman@mckoolsmithhennigan.com
 3     Elizabeth S. Lachman (SBN 261644)
       elachman@mckoolsmithhennigan.com
 4     M. Storm Byrd (SBN 319387)
 5     sbyrd@mckoolsmithhennigan.com
       MCKOOL SMITH HENNIGAN, P.C.
 6     300 South Grand Avenue, Suite 2900
       Los Angeles, California 90071
 7     Telephone: (213) 694-1200
 8     Attorneys for Plaintiff,
       BOARD OF TRUSTEES OF THE SAN DIEGO COUNTY
 9     CONSTRUCTION LABORERS’ PENSION TRUST FUND
10
11                         UNITED STATES DISTRICT COURT
12                      SOUTHERN DISTRICT OF CALIFORNIA
13
       BOARD OF TRUSTEES OF THE      )               Case No. 3:21-cv-00345-L-AHG
14     SAN DIEGO COUNTY CONSTRUCTION )
       LABORERS’ PENSION TRUST FUND, )               NOTICE OF REQUEST
15                                   )               FOR STATUS/CASE
                         Plaintiff,  )               MANAGEMENT
16                                   )               CONFERENCE
                 vs.                 )
17                                                   Judge: M. James Lorenz
       ALLIANZ GLOBAL INVESTORS      )               Courtroom: 5B (5th Floor)
18     U.S. LLC,                     )
                                     )
19                       Defendant.  )
                                     )
20
21
22
23
24
25
26
27
28
                                                                        Case No. 21cv00345
     Case 3:21-cv-00345-L-AHG Document 32 Filed 08/23/21 PageID.472 Page 2 of 3



 1           Pursuant to Civil Local Rule 16.1(c)(1), Plaintiff, the Board of Trustees of the
 2     San Diego County Construction Laborers’ Pension Trust Fund, by and through its
 3     undersigned counsel, requests this Court set a status/case management conference at a
 4     date convenient to the Court’s calendar. Plaintiff seeks a conference to kick-start this
 5     action that effectively has been stayed since April 26, 2021, when the Court took
 6     under submission Defendant, Allianz Global Investors U.S. LLC’s, motion to transfer
 7     this action to the United States District Court for the Southern District of New York.
 8           Plaintiff filed this action on February 25, 2021 (ECF No. 1). Shortly thereafter,
 9     Plaintiff filed a motion before the Judicial Panel on Multidistrict Litigation seeking to
10     transfer this action for consolidated pretrial proceedings to Judge Failla of the United
11     States District Court for the Southern District of New York before whom a number of
12     related actions are pending (J.P.M.L., MDL No. 2995, Dkt. No. 1) (“1407 Motion”).
13           On March 26, 2021, Defendant filed a motion before this Court seeking to
14     transfer this action to Judge Failla pursuant to 28 U.S.C. § 1404(a) (ECF No. 15)
15     (“1404(a) Motion”). Defendant’s 1404(a) Motion is fully-briefed. The Court took it
16     under submission on April 26, 2021.
17           On April 21, 2021 and pursuant to stipulation of the parties, the Court entered
18     an Order extending the time for Defendant to answer or otherwise respond to the
19     Complaint until 30 days after the later of (1) this Court’s ruling on Defendant’s
20     1404(a) Motion, and (2) the Panel’s ruling on Plaintiff’s 1407 Motion (ECF No. 29).
21           On June 3, 2021, the Multidistrict Panel denied Plaintiff’s 1407 Motion.
22     J.P.M.L., MDL No. 2995, Dkt. No. 35.
23           The action is not yet at issue, and Defendant has refused to engage in discovery.
24     No Rule 16(b) scheduling order has been issued or scheduling conference set. No
25     deadline for a Rule 26(f) conference and exchange of initial disclosures has been
26     triggered. In the meantime, the related matters before Judge Failla are proceeding.
27     The parties’ ability to coordinate discovery with those matters—either informally, if
28
                                                 1
                                                                                Case No. 21cv00345
     Case 3:21-cv-00345-L-AHG Document 32 Filed 08/23/21 PageID.473 Page 3 of 3



 1     the Court denies Defendant’s Motion to Transfer, or formally, if it grants the
 2     Motion—becomes more challenging as time passes.
 3           Plaintiff thus seeks an early status/case management conference pursuant to
 4     Civil Local Rule 16.1(c)(1) to break this logjam so the parties can commence
 5     coordinated discovery and begin preparing this matter for trial.
 6
 7
 8
 9     DATED: August 23, 2021                    Respectfully submitted,
10                                               MCKOOL SMITH HENNIGAN, P.C,
11
12                                               By       s/ Kirk D. Dillman
                                                 J. Michael Hennigan
13
                                                 Kirk D. Dillman
14                                               Elizabeth S. Lachman
                                                 M. Storm Byrd
15
16                                               Attorneys for Plaintiff, BOARD OF TRUSTEES
                                                 OF THE SAN DIEGO COUNTY CONSTRUCTION
17
                                                 LABORERS’ PENSION TRUST FUND
18                                               Email:
                                                 kdillman@mckoolsmithhennigan.com
19
20
21
22
23
24
25
26
27
28
                                                2
                                                                               Case No. 21cv00345
